Citation Nr: 1621512	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  99-16 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for ischemic heart disease (previously denied as atypical chest pain, sick sinus syndrome, mitral valve prolapse; claimed as a heart condition).

3.  Entitlement to service connection for a back condition, to include whether new and material evidence has been submitted to reopen a previously denied claim.  

4.  Entitlement to service connection for post traumatic stress disorder.

5.  Entitlement to an increased disability evaluation in excess of 30 percent for residuals of fracture, left mandible, s/p osteotomy right mandible and ostectomy anterior mandible.  

6.  Entitlement to an initial disability evaluation in excess of 30 percent for Parkinson's disease with neurological deficits of right upper extremity.

7.  Entitlement to an initial disability evaluation in excess of 20 percent for Parkinson's disease with neurological deficits of left upper extremity.

8.  Entitlement to an initial disability evaluation in excess of 10 percent for neurological deficits of the right lower extremity due to Parkinson's disease and diabetes mellitus, type II.

9.  Entitlement to an initial disability evaluation in excess of 10 percent for neurological deficits of the left lower extremity due to Parkinson's disease and diabetes mellitus, type II.

10.  Whether a November 29, 1995 rating decision denying service connection for a back condition should be revised or reversed on the grounds of clear and unmistakable error (CUE).

11.  Whether a November 29, 1995 rating decision denying service connection for residuals of a left shoulder injury should be revised or reversed on the grounds of CUE.

12.  Whether a November 29, 1995 rating decision denying service connection for a neck condition should be revised or reversed on the grounds of CUE.

13.  Whether a November 29, 1995 rating decision denying service connection for blood from rectum (also claimed as intestinal bleeding) should be revised or reversed on the grounds of CUE.

14.  Whether a November 29, 1995 rating decision denying service connection for arthritis should be revised or reversed on the grounds of CUE.

15.  Entitlement to an effective date prior to August 31, 2010, for the grant of a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Timothy A. Ralls, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1970 to October 1973, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) issued in March 1998, September 2011, and March 2014.  

This matter initially came before the Board on appeal from a March 1998 rating decision in which the RO denied the Veteran's petition to reopen a previously denied claim of service connection for a left shoulder disorder, finding that no new and material evidence had been presented.  In August 2006, the Veteran presented testimony at a hearing before a Veterans Law Judge who is no longer with the Board.  In October 2010, the Board reopened the left shoulder claim and remanded the claim for further development.  In August 2012, the left shoulder claim was again remanded for further development and the claim of ischemic heart disease was remanded for issuance of a Statement of the Case (SOC).  In January 2015, the Board sent the Veteran a letter informing him that the Veterans Law Judge who conducted the August 2006 Board hearing was no longer with the Board and that, as a result, the Veteran had the right to an additional hearing before another Veterans Law Judge who would issue the final decision in his appeal.  In February 2015, the Veteran responded by informing the Board that he wished to have a new hearing.  The matter again came before the Board in March 2015 when claims #1 and 2 were remanded for a hearing and claims #3 through 14 were remanded for issuance of a SOC.

In March 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In a December 2012 rating decision, the RO informed the Veteran that "we accepted your withdrawal of the following issues, a) migraine headaches and your dental condition, b) residuals of fracture left mandible status post osteotomy right mandible and ostectomy anterior mandible."  In response, the Veteran wrote in February 2013 that "I absolutely do not agree with the Atlanta RO decision to withdraw the medical issues . . . ."  To clarify the status of his claims, the RO sent him a letter in March 2013 stating that "A decision on your claim for residuals of left mandible fracture, macular degeneration, migraine headaches, and individual unemployability has been deferred for additional evidence."  (Emphasis added.)  The March 2014 rating decision appears to be the most recent action taken as to the dental condition, but it does not appear the RO ever issued a rating decision regarding the Veteran's migraine headaches claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board's present decision is limited to issue #2, as enumerated on the title page.  For the reasons set forth below, the remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran served in the Republic of Vietnam and, therefore, it is presumed that he was exposed to herbicides, including the dioxin in Agent Orange, while there.

2. The Veteran has a current diagnosis of ischemic heart disease, coronary artery disease.


CONCLUSION OF LAW

The criteria for entitlement to service connection on a presumptive basis for ischemic heart disease, coronary artery disease have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting the claim of entitlement to service connection for ischemic heart disease.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  In addition, certain chronic diseases, including cardiovascular-renal disease, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, a Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  The Veteran must show the following in order to establish presumptive service connection for a disease associated with exposure to herbicide agents: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specific time period prescribed in § 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Diseases presumptively associated with such exposure include: AL amyloidosis; chloracne or other acneform diseases consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; Ischemic heart disease (does not include hypertension, peripheral manifestations of arteriosclerosis, or any other condition that does not quality within the generally accepted medical definition of Ischemic heart disease); all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; "early onset" peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  See Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In this case, the Veteran's Form DD-214 reflects he served in the Republic of Vietnam from July 15-16, 1971, August 13-14, 1971, and September 5-6, 1971.  The Veteran's service in Vietnam means he is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange).  38 C.F.R. § 3.307(a)(6).  

In assessing the Veteran's service connection claim for ischemic heart disease, the Board must first determine whether the Veteran currently has the claimed disability.  

The Veteran was afforded an ischemic heart disease VA examination via QTC Medical Services (QTC) in February 2011.  The examiner noted that the size of his heart was slightly enlarged with a normal rate and regular rhythm.  There was no evidence of murmurs of gallops and no heaves or thrills.  The examination did not reveal any evidence of congestive heart failure, cardiomegaly, or cor pulmonale.  The examiner noted that the stress test results and X-ray results were pending at that time.  The diagnosis was ischemic heart disease.  The subjective factors were per the history of the Veteran.  The objective factors were per the limitation of activity by the Veteran.  

In July 2011, the Veteran was afforded a VA ischemic heart disease examination.  The examiner noted that the February 2011 examination results were not available to the examiner.  The examination noted that ischemic heart disease included acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  The examiner noted normal cardiac function without signs of ischemic heart disease per the stress test conducted in July 2011.  The Veteran was unable to complete the physical stress testing due to difficulty walking and was given a chemical stress test in lieu.  The estimated metabolic equivalent (MET) was five.  The examiner did not diagnose ischemic heart disease.  

The Veteran was afforded another ischemic heart disease VA examination via QTC in May 2012.  The examiner completed a VA ischemic heart disease disability benefits questionnaire form.  The examiner noted diagnostic testing of an EKG, X-ray, and echocardiogram done in May 2012.  A METs testing was completed based on the Veteran's responses with reported symptoms of dyspnea, fatigue, and angina.  The examiner assigned a METs level of between three and five.  The examiner noted this impacted the Veteran's ability to work because of angina, fatigue, and shortness of breath with physical exertion.  The examiner noted the Veteran had a diagnosis of ischemic heart disease with a diagnosis of coronary artery disease.  

Entitlement to service connection for ischemic heart disease, coronary artery disease, is warranted.  As noted in the May 2012 examination, the Veteran has a current diagnosis of ischemic heart disease, coronary artery disease which manifested to a degree of 10 percent or more within the specific time period prescribed in § 3.307(a)(6)(ii).  The Board finds the examination from February 2011 to be inadequate because the examiner relied upon the Veteran's reported history of ischemic heart disease instead of the results of the pending tests to render a diagnosis.  Additionally, even though the examination from July 2011 reflected the Veteran did not have ischemic heart disease and the examination conducted in May 2012 relied upon the Veteran's responses to determine is MET score; the May 2012 examiner based their diagnosis off of an EKG, X-ray, and echocardiogram done in May 2012.  The Board finds the May 2012 examination to be well founded.

In light of the Veteran's service in the Republic of Vietnam, the presumption of herbicide exposure, and current diagnosis of ischemic heart disease, coronary artery disease; the Board finds that service connection for ischemic heart disease, coronary artery disease is warranted.  


ORDER

Entitlement to service connection for ischemic heart disease, coronary artery disease, is granted.


REMAND

The Board finds that a remand is warranted for the remaining claims.  

A.  Entitlement to service connection for a left shoulder disorder.

In October 2010 the Board remanded the left shoulder claim in order to provide the Veteran with a VA examination.  The examiner was directed to review the service treatment records which showed treatment for the left bicep and trapezius in June 1972 and to comment upon an October 2006 letter from Dr. R.J.E.  The October 2006 letter noted that the Veteran was assaulted and suffered from trauma resulting in a mandibular fracture as well as trauma to his shoulders and back.  The physician commented that trauma could predispose a person to osteoarthritis, and he opined that the arthritis was exacerbating the symptoms in the Veteran's shoulders.  In November 2010, the Veteran was afforded a VA examination on his left shoulder.  During the initial evaluation the C-file and service files were not available for review.  The examiner provided an addendum opinion after review of the C-files and service files and opined that the injuries the Veteran sustained during his service career did not relate to his current shoulder problems.  It was the examiner's opinion that it was less likely than not that his current left shoulder condition was causally or etiologically related to the Veteran's military service including the injury he sustained in the military.  However, the Veteran's left shoulder symptoms and condition were at least as likely as not related to his service-connected psoriasis diagnosis.  

Additional review of the service treatment records reflects lower left jaw surgery in February 1972, which is consistent with the reported in service incident.

The Board finds the November 2010 examination to be inadequate.  The examiner failed to acknowledge the October 2006 letter which indicated that the in-service assault and resulting trauma could predispose a person to osteoarthritis and that arthritis was currently exacerbating the symptoms in the Veteran's shoulders.  Additionally, the examiner rendered the opinion that the shoulder symptoms and conditions were at least as likely as not related to the Veteran's service-connected psoriasis diagnosis.  The Veteran is not currently service-connected for psoriasis and it is unclear from the opinion rendered whether the examiner fully reviewed the claims file.  Lastly, the examiner did not indicate whether the injuries referenced were the ones related to the fight or the June 1972 service treatment record.  Because the examiner failed to comment upon the October 2006 letter, the claimed in-service incident and treatment records, and did not review the complete record; the medical opinion is inadequate.

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the opinion from November 2010 is inadequate, the claim is remanded for a new medical opinion.

B.  Claims #3 through 14.

In the March 2015 Board remand, the Board remanded claims #3 through 14 for issuance of a SOC.  Review of the claims file reflects a rating decision was issued in March 2014, denying claims #3 through 14.  The Veteran filed a timely Notice of Disagreement in March 2014.  To date, the RO has not issued the Veteran a SOC.  Under the circumstances, the Board has no discretion and is obliged to remand the issues to the RO for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

C.  Entitlement to an effective date prior to August 31, 2010, for the grant of a TDIU due to service-connected disabilities.

In a December 2012 rating decision, the Veteran was granted entitlement to a TDIU, effective August 31, 2010.  In February 2013, the Veteran filed a statement in which he was grateful for the award of a TDIU; however, he felt he was entitled to an earlier effective date.  The Board considers this a Notice of Disagreement with the effective date for the grant of a TDIU.  To date, the RO has not issued the Veteran a SOC with respect to entitlement to an effective date prior to August 31, 2010, for the grant of a TDIU due to service-connected disabilities.  Under the circumstances, the Board has no discretion and is obliged to remand the issue to the RO for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

As the claims are being returned on remand, all pertinent VA treatment records since October 2014, need to be obtained and considered.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain copies of all VA treatment records concerning the Veteran since October 2014 and associate them with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination(s) to determine the nature, extent, onset, and etiology of any left shoulder disability found to be present.  The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All indicated testing should be conducted.

After a review of the examination findings and the entire evidence of record, the examiner(s) must answer the following questions: 

a.  Is it at least as likely as not (50 percent or greater probability) that any left shoulder disability found to be present had its clinical onset during service or otherwise is related to an event or incident of service, including the claimed in service fight.

b.  Is it at least as likely as not (50 percent or greater probability) that any left shoulder disability found to be present manifested to a degree of 10 percent disabling during the first year after separation from service?

c.  Is it at least as likely as not (50 percent or greater probability) that any left shoulder disability found to be present is due to or permanently aggravated by the Veteran's service connected disabilities. 

The examiner(s) should comment on the October 2006 letter from Dr. R.J.E. and the service treatment record from June 1972.

The examiner(s) are advised that the term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship or a finding of aggravation; less likely weighs against the claim.  The examiner is also advised that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms.
A complete rationale for all opinions expressed must be provided. 

3.  Issue a SOC with respect to claims #3 through 15.  Include notification of the need to timely file a substantive appeal to perfect his appeal on these issues.  Allow the appellant the requisite period of time for a response.

4.  Thereafter, readjudicate the Veteran's claim(s).  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a Supplemental Statement of the Case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


